Citation Nr: 0531398	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's countable annual income was excessive 
for the receipt of improved pension benefits, effective July 
2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1945.

By letter dated in April 2003, the Regional Office (RO) 
informed the veteran that his claim for pension benefits was 
denied since his income exceeded the limit for the receipt of 
such benefits.  He perfected a timely appeal to the Board of 
Veterans' Appeals (Board).


FINDINGS OF FACT

The veteran's countable annual income exceeds the annual 
income limit of $12,516, effective December 2001, set by law 
for payment of VA pension benefits.


CONCLUSION OF LAW

The requirements for VA pension benefits have not been met.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 
3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  However, it 
does not appear that these changes are applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger the United States Court of 
Appeals for Veterans Claims held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51.  In any event, the RO provided the 
veteran with complete information concerning the need to 
document his income and unreimbursed medical expenses in the 
April 2003 letter and in the statement of the case issued in 
April 2004.

Factual background

The veteran submitted a claim for improved pension benefits 
in July 2002.  He reported that his only dependent was his 
spouse.  He further indicated that he received $1,094 per 
month in Social Security Administration benefits, and his 
spouse received $435 per month.  The veteran added that his 
unreimbursed medical expenses consisted of $1,500 for 
Medicare, annually; that he had paid $1,061 for medication 
from June 2001 to June 2002; $504 for medication from January 
to December 2001, and that his health insurance payments were 
$3,384 from December 2001 to June 2002.

As noted above, the veteran was notified in April 2003 that 
his claim was denied.  The letter noted that since the 
veteran had only reported medical expenses prior to his 
claim, no amount for unreimbursed medical expenses could be 
considered in determining his entitlement to pension 
benefits.  

Information was received from the Social Security 
Administration showing that effective December 2001, the 
veteran received $1,121 each month, and his spouse received 
$445 per month in benefits from that agency. 

Legal criteria and analysis 

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

Under the law, the maximum annual rate of rate of improved 
pension payable to a veteran varies according to the number 
of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2005).

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2005).

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2005).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which it 
was received unless specifically excluded by regulation.  38 
C.F.R. §§ 3.271, 3.272 (2005).  The maximum annual rates of 
improved pension are specified by statute in 38 U.S.C.A. §§ 
1521 and 1542 (death pension), as increased from time to time 
under 38 U.S.C.A. § 5312.  Each increase of the maximum 
annual rates of improved pension (including death pension) 
under 38 U.S.C.A. § 5312 is published in the "Notices" 
section of the federal register.  38 C.F.R. § 3.23(a) (2005).

The maximum annual rate of pension for a veteran with one 
dependent was $12,516 from December 1, 2001; and $12,692 from 
December 1, 2002.  See VA Adjudication Procedures Manual M21-
1, Part I, Appendix B.

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension. 38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2005).

At the time of his application for VA pension benefits filed 
in July 2002, as confirmed by the Social Security 
Administration, the veteran received $1,121 per month, or 
$13, 252 annually, in benefits from that agency, and his 
spouse received $445 per month, or $5340 on an annual basis.  
Thus, the total annual income of the veteran and his spouse 
is $18, 592.  It is not disputed that this exceeds the 
maximum income for a veteran to receive pension benefits.  
The veteran claims that his unreimbursed medical expenses 
were sufficient to reduce his income.  On his application for 
pension benefits submitted in July 2002, he asserted that his 
medical expenses were $6,449.  Clearly, this meets the 
threshold of being in excess of 5 percent of the maximum 
annual pension rate.  When considering the unreimbursed 
medical expenses in excess of $12,516, this reduces the 
veteran's countable annual income to $12,768, and this still 
exceeds the maximum pension rate.  Accordingly, the veteran's 
income is excessive for the receipt of improved pension 
benefits.  

The veteran is advised that should his income change in the 
future or if he should incur significant out-of-pocked 
medical expenses, he may reapply for pension and his 
potential entitlement will be considered in light of the 
facts then of record.  At this time, however, the veteran 
does not meet the eligibility requirements for pension 
benefits.  










ORDER

Since the veteran's countable annual income is excessive for 
the receipt of improved pension benefits, the appeal is 
denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


